Title: From James Madison to Thomas Jefferson, 31 January 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Jany. 31. 1796
I inclose a letter from Jno. Bringhurst explaining a claim on you for about £17. Pa. Currency, and requesting me to advance it. Taking him to be an honest man in distress, I shall probably venture a compliance with his solicitation, if it should be found that he cannot wait for your orders. In the mean time you can inform me whether the acct. be accurately stated: but if so, you need not forward the money, as it will be equally convenient to me to receive it in Virginia.
The Original of the British Ratification of the Treaty is still to arrive, & we are not likely to be furnished with a copy. Some members are anxious to apply to the President for the communication, & some would take up the subject on its mere notoriety. It is pretty evident however, that either attempt would be defeated by the advantage which the rub agst. the P. in one case, & the informality in the other, would give to the friends of the Treaty, in the discussion, & the pretext they would afford to the insincere or cautious opponents. The Treaty with Spain also is not yet ⟨arri⟩ved, tho’ there is reason for hourly expecting it. The same as to the ⟨treaty⟩ with Algiers. You will see in the gazette inclosed a sketch of the debate on the proposition to employ Robinson of Petersburg as Stenographer to the House of Reps. The more the subject is opened, the more the objections are found to be insuperable. There is little doubt that the project will be rejected.
A committee of ways & means are employed in investigating our revenues & our wants. It is found that there are between six & seven millions of anticipations due to the Banks, that our ordinary income is barely at par with our ordinary expenditures, & that new taxes must be ready to meet near 1½ millions which will accrue in 1801. The proposition of the Treasury is to fund the anticipations & the foreign debt due in instalments, with an absolute irredeemability for such a period say 20 or 30 years, as will sell the new Stock at par. This is treading as fast on the heels of G. B. as circumstances will permit. It is probable the House will not consent to such an abandonment of the sound principles it has been latterly favoring; but loans at least in some form or other will be indispensable, in order to face the demands on the public until new taxes can be brought into action. With respect to ⟨this, t⟩he Come. are now in deliberation & embarrassments. The excise system is unproductive, & new excises that will be po⟨pul⟩ar even in the Eastern States do not occur. On the other hand direct taxes, have been so blackened in order to recom⟨mend⟩ the fiscal policy of indirect ones, & to inspire hatred, & jealousies in the Eastern ⟨against the southern states, and particularly⟩ Virginia, that it is doubtful whether the measure, now that it is become necessa⟨ry, will be born⟩e. Gallatin ⟨is⟩ a real Treasure in this department of Legislation. He is sound in his principles, accurate in his calculations & indefatigable in his researches. Who could have supposed that Hamilton could have gone off in the triumph he assumed, with such a condition of the finances behind him?
You will see that Govr. Adams has lanced a pretty bold attack agst. the Treaty. The Legislature have not yet answered his speech. Their unhandsome treatment of the Virga. Amendments portends a countertone. Nothing could more than this treatment demonstrate the success with which party calumny has sown animosity & malignity in the State of Massts. agst. a State which feels no return of illwill, & towards which there were formerly in that quarter the strongest habits of cordiality & cooperation. Yrs. always & affey.
Js. M. Jr
The navigation project of Genl. Smith waits for a favorable moment of discussion. The Treaty party will make war on it, as secretly levelled at that transaction, & thus endeavor to escape the consequences of sacrificing the obvious interests of the Eastern States.
